DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 06/26/2022 has been received and entered.  By the amendment, claims 1-20 are now pending in the application.
The terminal disclaimer filed on 06/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,989,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments filed 06/26/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamada et al., US 6,344,883.
Claims 11 is anticipated by Itoh et al. figures 4A, 25A and accompanying text which discloses an electronic modulating device (e.g., liquid crystal display device) comprising:
. a first substrate 62
. an electrode 63 having an opening 64 defining a top edge and a bottom edge of the electrode, and the opening has a central portion (e.g., central of the opening)
. an insulating layer 68 disposed on the electrode 63 and within the opening 64, wherein a thickness of the insulating layer at the bottom edge is greater than a thickness of the insulating layer at the central portion (see fig. 4A), and the insulating layer is in contact with the first substrate through the opening (see fig 25A).
Re claim 12, further comprising a second substrate 60.
Re claim 13, further comprising a modulating material 70.
Re claim 14, wherein the thickness of the insulating layer at the bottom edge is greater than a thickness of the insulating layer at the top edge (see fig. 25A).
Re claim 15, wherein a thickness of the insulating layer within the opening decreases gradually toward the central portion (see combination of fig. 4A and 25A).
Re claim 18, further comprising a buffer layer 59 disposed between the first substrate 32 and the insulating layer 58a (see fig. 5A.
Re claim 20, further comprising a supporting element 65 disposed between the first substrate 62 and the second substrate 60.
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871